Citation Nr: 0627098	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, in August 
2001 which denied the claim.

In February 2005, the Board remanded the veteran's claim for 
further development.  The requested development was 
completed.  In a February 2006 supplemental statement of the 
case (SSOC), the Appeals Management Center (AMC) denied the 
veteran's claim for service connection.  The case has now 
been returned to the Board for disposition.  

The veteran submitted additional evidence in April 2006, and 
has waived RO consideration of that evidence.  Thus, the 
Board may proceed with a decision on the claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003). 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The claim for service connection for PTSD is not 
supported by credible stressors or corroborating evidence of 
the claimed stressors having actually occurred.

3.  A psychiatric disorder was not shown in service or for 
many years thereafter.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.303, 3.304(f) (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126  
(West 2002) redefined VA's duty to assist the veteran in the  
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2001 and July 2005 letters, the 
RO and AMC provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  After the latter letter, the claim 
was readjudicated by the February 2006 Supplemental Statement 
of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, lay 
statements, service investigative reports, private medical 
records, VA outpatient treatment reports, and VA examination 
reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown  to have any effect on the 
case or to cause injury to the  claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Pelegrini, supra; 
see also ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; lay 
statements; service medical and personnel records; VA medical 
records and examination reports; private medical reports; and 
information from the Department of the Air Force.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to  
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v.  
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.   
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As an initial matter, the Board finds that the veteran did 
not serve in combat while in service.  The military 
occupational specialty listed on the veteran's DD Form 214 is 
not combat related.  The veteran's service personnel records 
confirm that his military occupational specialty during 
service was that of a policeman.  His records reflect that 
his duties included traffic control, investigating accidents, 
communicating with the civilian authorities and business 
owners in reference to complaints, and assisting the local 
police in quelling disturbances involving military personnel.  
Because he did not serve in combat, corroborating evidence of 
the claimed in-service stressors having actually occurred is 
required.  Doran, 6 Vet. App. at 288-89.

The veteran claims to have PTSD as secondary to his 
experience as a military policeman during active service.  
During the course of his claim he has reported numerous 
stressors, including investigation of car accidents, criminal 
investigations and criminal scenes such as murders and rapes, 
as well as frequent confrontations with drunken servicemen.  
He indicated that he witnessed his friend, Sergeant [redacted], 
commit suicide when he shot himself in the head and watched 
his brains fall out.  He also reported that he witnessed 
people decapitated, gutted, dismembered and burned to a 
crisp.  

In addition those mentioned above, the veteran indicated that 
he served as a guard of B-52 airplanes while in Guam.  He 
indicated that while he was in service he was shot at and in 
danger constantly and was attacked by a "shim" who slit his 
throat and robbed him.  He also indicated that a Guatemalan 
man attacked him with a machete.  

The veteran's service medical records do not reveal treatment 
for PTSD, a psychiatric disorder, or a cut to his throat.  

The evidence of record does include some medical evidence 
diagnosing PTSD.  For example, a January 2001 VA examination 
diagnosed his symptoms as chronic, moderate to severe, PTSD 
"pending verification of stressors" and "assuming that the 
information offered by the veteran is factual and accurate."  
While the veteran was being treated at the Vet Center for 
PTSD, he reported witnessing Sergeant [redacted] brains fall 
out, car accidents, and being on prison duty.  

In regard to the veteran's report of witnessing the death of 
Sergeant [redacted], the Board notes that the April 1968 
investigation report regarding Sergeant [redacted] death 
indicated that his cause of death was determined to be a 
bullet wound perforation to the heart, not to the head.  
Although the veteran reported witnessing the suicide of 
Sergeant [redacted], the April 1968 investigation report does 
not mention the veteran's presence at the location of 
Sergeant [redacted] suicide.  Interestingly, the veteran did 
not mention this particular stressor on the January 2001 or 
December 2005 examination.  

Similarly, an April 2005 Tri-County Behavioral Health 
evaluation notes a diagnosis of PTSD and that the veteran was 
feeling the "stress from combat."  The April 2005 diagnosis 
specifically noted PTSD "combat related and military related 
due to service, especially in Guam, especially as a military 
policeman and security police."  

Other than Sergeant [redacted] death, of which the veteran's 
report was clearly inconsistent with the actual military 
reports, no specific incident has been verified as having 
occurred, and the veteran clearly did not serve in combat.  

A December 2005 VA examination report specifically found that 
the veteran did not meet the diagnostic criteria for PTSD.  
At this examination the examiner reviewed the veteran's 
entire psychological history and his claims file.  The 
examiner also performed a mental status examination.  The 
examiner noted that after thorough consideration of all the 
evidence reported by the veteran and contained in his claims 
file, it is clear that the veteran had not experienced a 
traumatic stressor that meets criterion A for the diagnoses 
of PTSD.  The examiner noted the inconsistencies in the 
veteran's report of stressors and indicated that such raised 
a question as to the reliability of the veteran's report of 
the experiences.

Furthermore, the examiner noted that the veteran was not 
reporting symptoms consistent with PSTD.  He indicated that 
the veteran's report of nightmares of Guam were vague and of 
not of any particular event.  The examiner noted that the 
veteran's experience of social isolation, withdrawal and 
interpersonal difficulty were clearly evident prior to this 
military service, and therefore were not a consequence of his 
service or any particular experiences he may have had in the 
service.  

Moreover, the examiner indicated that the veteran reported 
experiencing severe and chronic physical abuse during 
critical periods of his development in childhood, which 
likely impaired his ability to form adequate trust in others 
in intimate relationships.  The examiner noted that the 
veteran's social functioning is further impaired by his 
voluntary, chronic drug and alcohol use, which was unrelated 
to his military service in that he reported beginning to 
engage in alcohol use at a very young age.  The examiner also 
noted that the veteran's report of irritability, mistrust of 
others, and tendencies towards violence to solve problems is 
related to an antisocial personality disorder stemming from 
childhood, and not from PTSD.  The examiner diagnosed the 
veteran with cannabis dependence, alcohol dependence and 
substance-induced mood disorder, all unrelated to military 
service.  

Subsequently, the veteran submitted another private medical 
report, from the same physician as in the April 2005 report.  
In the March 2006 report, the veteran reported that he was 
devastated when Sergeant [redacted] killed himself.  He stated 
he saw the Sergeant's truck at the beach, and base police and 
several people around the truck.  He said he did not know who 
it was until he got back to the barracks.  He stated that 
when he found out that the Sergeant had killed himself by 
shooting himself in the heart he was devastated.  The veteran 
also reported other stressors regarding typhoons, traffic 
accidents with mutilated bodies, investigating bar fights, 
investigating child rapes and murders.  Regarding his pre-
service history, he stated that he was an "outstanding 
student," very popular, and very outgoing in high school.  
The physician diagnosed PTSD.  

The Board finds the opinion of the December 2005 VA examiner 
is entitled to the greatest probative weight.  The examiner 
reviewed the entire claims file, examined the veteran, and 
provided a detailed rationale for his conclusions.  

The Board acknowledges that the 2001 VA examiner also 
reviewed the claims file, but at that time there was little 
information in the file.  Moreover, the diagnosis was 
qualified pending verification of stressors, and the 
stressors reported at that time included seeing decapitated, 
gutted, dismembered, burned, and bloody and unrecognizable 
bodies.  None of these stressors have been verified, and the 
examiner at that time did not specifically link any claimed 
stressor to the diagnosis.  Symptom over reporting on 
psychological testing was also noted at that time.  For these 
reasons, the Board finds this qualified diagnosis of PTSD to 
be entitled to less probative weight.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

Likewise, the other evidence of record diagnosing PTSD was 
based upon unverified stressors, including claims of combat, 
and Sergeant [redacted]' suicide.  However, the veteran's 
account of the suicide is simply not credible.  The Board 
notes that throughout the course of his claim, he has changed 
his account of that incident from seeing the hole in Sergeant 
[redacted]' head with brains falling out, to the recent 
recitation in March 2006 of only seeing the body from afar, 
and only hearing later that it was Sergeant [redacted] who had 
committed suicide by shooting himself in the heart.  This 
subsequent report was provided only after the veteran was 
advised as to the real injury suffered by Sergeant [redacted], 
and renders the stressor report to the physician not 
credible.  The Board notes that this physician is the same 
one who in April 2005 noted combat PTSD as the presenting 
problem.

Moreover, on the most recent report, the veteran told the 
physician that he was an outstanding student and very 
outgoing.  He also submitted lay statements indicating he was 
a class clown and very friendly.  It appears the veteran's 
statements to the physician in March 2006 are an attempt to 
offset the statements he made to the December 2005 VA 
examiner that he was a loner, earned mostly failing grades, 
skipped school frequently, was expelled three times for 
fighting, and was held back in the ninth grade.  A December 
2000 Vet Center report also noted the veteran did not enjoy 
school and failed for years, although turned it around later.  

Regardless of whether the veteran was or was not a good 
student, very popular or a loner, the fact remains it is the 
veteran providing this divergent information to physicians.  
Such continued inconsistencies in reporting stressors and 
other information to physicians during the course of the 
appeal, to include symptom over-reporting noted by a VA 
examiner, renders the veteran's statements unreliable and 
therefore, not credible.  In addition, the veteran has never 
provided sufficient information to permit verification of any 
stressor other than the suicide of Sergeant [redacted], which 
has been discounted as a stressor to the veteran for the 
reasons set forth above.  Accordingly, any diagnosis based 
upon his claimed stressors is of no probative value.

In summary, in the absence of evidence of a credible, 
verified stressor, the claim for service connection for PTSD 
must be denied.  In addition, there is no evidence of an 
acquired psychiatric disorder in service, nor competent 
medical evidence linking any such disorder to service.  Thus, 
the appeal is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.   
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder, is 
denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


